Citation Nr: 1760817	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-01 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1961 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from bilateral hearing loss and tinnitus due to his time in active duty service.  In his claim and notice of disagreement, the Veteran noted he was exposed to acoustic trauma as a mortar man while serving on active duty.  The Veteran stated that he was not furnished with proper equipment to protect his ears.  The Veteran stated that when he separated from service, he had ringing in his ears and though he thought the ringing was temporary, it did not go away.  The Veteran reported he had not worked in an environment that exposed him to loud noises since he left the service.

The Veteran was afforded an examination for his bilateral hearing loss and tinnitus in June 2015.  The examiner tested both of the Veteran's ears for hearing loss.  The examiner opined that the test results were inconsistent with organic hearing loss.  A speech discrimination test was not performed.  The examiner stated the Veteran showed to have sensorineural hearing loss at the 500 - 4000 Hz range bilaterally.  However, the examiner did not opine whether the Veteran's hearing loss was due to his time in service.  Additionally, the examiner stated that despite re-instructions several times, reliable and valid test results were unable to be obtained.  The examiner did not say whether the Veteran's tinnitus was related to his military service, saying that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus and that invalid results were obtained during that examination.  The examiner reported that he highly recommended a re-test.  The Veteran did not have a re-test for his bilateral hearing loss and tinnitus.  Because the test results of the June 2015 examination were unreliable and the examiner was unable to opine as to the nature and etiology of the Veteran's hearing conditions, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should specifically indicate: 

a) Whether the Veteran current has diagnoses of bilateral hearing loss and tinnitus.

If the examiner finds that the Veteran has bilateral hearing loss and/or tinnitus, the examiner should offer an opinion as to whether it is at least as likely as not that any such condition was incurred in or was aggravated by the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed bilateral hearing loss and tinnitus.  The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, if indicated, the case should be returned to the Board for the purposes of appellate disposition. 

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




